
	
		I
		111th CONGRESS
		2d Session
		H. R. 5039
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2010
			Ms. Loretta Sanchez of
			 California introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Reclamation Wastewater and Groundwater Study
		  and Facilities Act to authorize the Secretary of the Interior to participate in
		  the design, planning, and construction of the Groundwater Replenishment System
		  Expansion to reclaim and reuse municipal wastewater in the Orange County,
		  California region, and for other purposes.
	
	
		1.Orange County, California
			 region, Water Reclamation Project
			(a)In
			 GeneralThe Reclamation Wastewater and Groundwater Study and
			 Facilities Act (title XVI of Public Law 102–575; 43 U.S.C. 390h et seq.) is
			 amended by adding at the end the following:
				
					__.Orange County,
				California region, water reclamation, reuse, and treatment project
						(a)Cost
				ShareThe Federal share of the costs of the project described in
				subsection (a) shall not exceed the lesser of the following:
							(1)25 percent of the
				total costs.
							(2)$26,000,000
				(indexed to January 2010 prices).
							(b)LimitationThe
				Secretary shall not provide funds for the operations and maintenance of the
				project described in subsection
				(a).
						.
			(b)Clerical
			 AmendmentThe table of sections in section 2 of the Reclamation
			 Projects Authorization and Adjustment Act of 1992 is amended by inserting after
			 the last item the following:
				
					__.Orange County, California region, water
				reclamation, reuse, and treatment
				project.
					.
			
